United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3227
                         ___________________________

                                    Donald Butler

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   City of Richfield, a municipal entity and political subdivision of the State of
  Minnesota; Steve Devich, City Manager of City of Richfield in his official and
 individual capacity; Jay Henthorne, Deputy Director/Deputy Chief of Richfield
     Police Department in his official and individual capacity; Sergeant Dave
 Kromschroeder, in his individual capacity as a Police Officer; Chief’s Towing,
  Inc., contractual entity having authority to act for the City of Richfield in their
  official and individual capacities; John Conito, in his individual capacity; Jeff
   Scheonborn, Chief’s Towing General Manager, in his official and individual
 capacity; Chris Link, Operations Superintendent City of Richfield in his official
                               and individual capacity

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: May 28, 2015
                               Filed: May 29, 2015
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________
PER CURIAM.
       Donald Butler appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his 42 U.S.C. § 1983 action for failure to state a claim. We find
no error in the district court’s determination that Butler’s factual allegations, assumed
true, were insufficient to support the claims he advanced. See Hopkins v. City of
Bloomington, 774 F.3d 490, 491-92 (8th Cir. 2014) (de novo review; pleading
offering formulaic recitation of elements of cause or action or conclusions and labels
will not suffice); Jackson v. Nixon, 747 F.3d 537, 544 (8th Cir. 2014) (pro se
complaints are liberally construed). The judgment of the district court is affirmed.
See 8th Cir. R. 47B.
                          ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-